DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakui (US 2018/0040377 A1).
Regarding claim 1, Sakui teaches a memory array structure, comprising:
a first block of memory cells including a first plurality of local access lines, wherein each local access line of the first plurality of local access lines is connected to control gates of a respective plurality of memory cells of the first block of memory cells (Fig. 3, memory block 291 which is connected to a first plurality of local access lines),
(Fig. 3, memory block 290 is the second block which is connected to a second plurality of word lines); and
a current path between a particular local access line of the first plurality of local access lines and a particular local access line of the second plurality of local access lines (lines 350-354 form an electrical connection between the first and second plurality of local access lines).
Regarding claim 2, Sakui further teaches the memory array structure of claim 1, wherein the particular local access line of the second plurality of local access lines is immediately adjacent the particular local access line of the first plurality of local access lines (Fig. 3).
Regarding claim 3, Sakui further teaches the memory array structure of claim 1, wherein the particular local access line of the first plurality of local access lines and the particular local access line of the second plurality of local access lines each have a respective selective connection to a same global access line (Fig. 2, lines 350 to 354 can be considered global access line).
Regarding claim 4, Sakui further teaches the memory array structure of claim 3, wherein the current path is formed between an end of the particular local access line of the first plurality of local access lines that is opposite its selective connection to the global access line, and an end of the particular local access line of the second plurality of local access lines that is opposite its selective connection to the global access line (Fig. 3, current path is formed between e.g. WL01 and WL00 which are opposite its selective connection to the global access line).
Regarding claim 6, Sakui further teaches the memory array structure of claim 1, wherein the memory array structure, for each local access line of the first plurality of local access lines, further comprises: a respective current path between that local access line of the first plurality of local access lines and a respective local access line of the second plurality of local access lines (Fig. 3).
Regarding claim 7, Sakui further teaches the memory array structure of claim 1, wherein the current path is a direct electrical connection between the particular local access line of the first plurality of local access lines and the particular local access line of the second plurality of local access lines (Fig. 3).

Allowable Subject Matter
Claims 8-35 are allowed.
Claims 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
After further search and consideration it is determined that the prior art of record neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of 
With regards to claim 8, a second current path between the particular local access line of the second plurality of local access lines and a different local access line of the first plurality of local access lines.
With regards to claim 21, connect a selected global access line of the plurality of global access lines to a reference current and to a first input of a comparator, wherein the comparator has a second input connected to receive a reference voltage, and wherein a current path is formed between a respective local access line of the respective plurality of local access lines of the selected block of memory cells for the selected global access line, and a local access line of the respective plurality of local access lines for an unselected block of memory cells of the plurality of blocks of memory cells; change a voltage level of the reference voltage until an output of the comparator makes a particular transition while the local access line of the respective plurality of local access lines for the unselected block of memory cells is connected to a voltage node; and determine a resistance value of the respective local access line of the respective plurality of local access lines of the selected block of memory for the selected global access line in response to a current level of the reference current and a voltage level of the reference voltage deemed to cause the particular transition of the output of the comparator.
With regards to claim 27, a second current path is formed between the local access line of the respective plurality of local access lines of the unselected block of memory cells, and a different local access line of the respective plurality of local access lines of the selected block of memory cells; and determine a resistance value in response to a current level through the selected global access line and a voltage level of the selected global access line.
With regards to claim 31, a second current path is formed between the local access line of the respective plurality of local access lines of the unselected block of
 memory cells, and a different local access line of the respective plurality of local access lines of the selected block of memory cells for a different global access line of the plurality of global access lines; and connect the different global access line to a voltage node; change a voltage level of the reference voltage until an output of the comparator makes a particular transition; and determine a resistance value of the respective local access line of the respective plurality of local access lines of the selected block of memory for the selected global access line in response to a current level of the reference current and a voltage level of the reference voltage deemed to cause the particular transition of the output of the comparator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099.  The examiner can normally be reached on Monday to Thursday (8AM till 6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Khamdan N. Alrobaie/Primary Examiner, Art Unit 2824